IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,404-01


EX PARTE GREGORY DION RODGERS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W05-15001-S(A) IN THE 282ND JUDICIAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to four (4) years' imprisonment.  He did not appeal his conviction.
	Applicant contends that his plea was involuntary because he did not plead guilty to
aggravated sexual assault but rather he pleaded guilty to indecency with a child.  The State responds
that Applicant's claim of involuntary plea is without merit but acknowledges that the judgment does
not reflect the agreement of the parties.  In accordance with the terms of the plea agreement,
Applicant pleaded guilty to the lesser offense of indecency with a child.  However, the judgment
contains a clerical error reflecting that the offense of conviction is aggravated sexual assault.  The
State recommends that the trial court enter an order nunc pro tunc to correct this error, or that this
Court enter an order modifying the judgment.
	A writ of habeas corpus does not lie to correct an inaccurate judgment.  The proper mode of
correction is a nunc pro tunc motion and order.  Accordingly, this application is dismissed.  Ex parte
Pena, 71 S.W.3d 336, 337 (Tex. Crim. App. 2002).
Filed: January 10, 2007
Do not publish